Citation Nr: 1044691	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  10-13 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease, claimed as coughing, shortness of breath and heavy 
breathing.

2.   Entitlement to service connection for an acquired 
psychiatric disability to include posttraumatic stress disorder 
(PTSD), depression and anxiety.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1977 to 
November 1981.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for coughing, shortness of breath and heavy breathing 
and anxiety/panic disorder with insomnia.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was afforded a 
video conference hearing in August 2010.  Subsequent to the 
August 2010 hearing, the Veteran submitted evidence and a written 
waiver, waiving a review of this evidence by the RO.  Therefore, 
the Board has the jurisdiction to consider the new evidence 
pursuant to 38 C.F.R. § 20.1304(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he was exposed to asbestos while in 
service which caused his current breathing problems.  At his 
hearing before the undersigned the Veteran testified that he 
served on the USS Richard S. Edwards (USS Edwards) and 
retrofitted the ship to remove all the asbestos.  He states that 
his breathing problems began in the mid 1990's.  He also 
testified that he was a heavy smoker from age 18 until about 15 
years ago.

The Veteran's service treatment records document sore throats, 
coughing, congestion and general malaise.  December 2008 
treatment records show a diagnosis of chronic bronchitis.  An 
October 2009 treatment record from Dr. B.M.O. states that the 
Veteran reported daily asbestos exposure while in service.  Dr. 
B.M.O. noted that the Veteran had a chronic cough and shortness 
of breath and his pulmonary function tests revealed minimal/early 
airway obstruction with mild diffusion abnormality.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that 
VA must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational and other asbestos 
exposure, and determine whether there is a relationship between 
asbestos exposure and the claimed disease.  For many asbestos 
related diseases the latency period varies from ten to forty-five 
or more years between first exposure and development of disease.  
Id. at IV.ii.2.C.9.d.

Service personnel records support that the Veteran served onboard 
the USS Edwards.  Development is necessary to determine whether 
the Veteran's job duties actually required him to handle asbestos 
or to be exposed to asbestos.  A medical examination is also 
necessary to determine all of the Veteran's current lung and 
respiratory disabilities which may be related to his service.

The Veteran also asserts service connection for depression, 
anxiety and most recently, at a hearing before the undersigned in 
August 2010, the Veteran raised the issue of service connection 
for PTSD.  The Board believes that these issues are inextricably 
interwoven, due to the Veteran's own assertions that his 
depression and PTSD are related and due to the ruling in Clemons.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

The Veteran has asserted that several stressors in service caused 
his depression and PTSD.  He stated that he was a firefighter 
onboard the USS Edwards and that a fellow service member by the 
last name of Howell died in his arms sometime in the middle of 
the year 1980.  The second stressor asserted by the Veteran was 
fear of being killed by an enemy submarine while stationed in the 
Okhotsk Sea.  The third stressor was remembering how, when he was 
welding in service, he would sometimes smell a sweet odor, which 
was heated Freon, or phosphene gas which "will kill you very 
quickly".  The fourth stressor occurred when he took nuclear, 
biological and chemical warfare training while stationed in 
Treasure Island.  The fifth stressor was seeing American F-16s 
flying very close to his ship.  It is unclear whether this is an 
exhaustive list of stressors, and therefore, the RO must send a 
duty to assist letter to the Veteran to procure a detailed 
account of all of his in-service stressors.  If the Veteran 
provides specific stressors which can be verified, the RO must 
attempt to verify the listed stressors.  

The Veteran should be afforded a VA examination to determine 
whether a psychiatric disorder, including PTSD, was incurred in 
service.  

Effective July 13, 2010, the Code of Federal Regulations 
governing claims for service connection for PTSD was amended.  
See 75 Fed. Reg. 39843 (July 13, 2010).  Under the new amendment, 
if a Veteran's claimed stressor relates to fear of hostile 
military or terrorist activity, then lay testimony may establish 
the occurrence of the claimed in-service stressor, absent clear 
and convincing evidence to the contrary, if 1) a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the symptoms are related to 
the claimed stressor; and 2) the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service.  75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  The Veteran should be afforded VCAA 
notice regarding the amended regulations and the RO should 
consider the amended regulations with regard to the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action 
to develop evidence of whether the Veteran 
was exposed to asbestos during service, to 
specifically include seeking information as 
to whether his job duties involved working 
with or near asbestos.  Such development 
should include a determination regarding the 
extent to which his service duties would have 
exposed him to asbestos.  The AMC/RO is to 
obtain information regarding the Veteran's 
post-service work-history.

2.  Thereafter, the AMC/RO should arrange for 
the Veteran to be examined to determine the 
etiology of all current respiratory and lung 
disabilities.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational history 
are to be obtained.  In connection with the 
examination, the claims folder and a copy of 
this remand must be made available to the 
examiner for review of the case.  The 
examiner should express an opinion regarding 
the likely etiology of the Veteran's 
respiratory or lung disabilities, and 
specifically whether each disability is at 
least as likely as not related to any in 
service exposure to asbestos or is otherwise 
related to service.  The examiner must 
explain the rationale for all opinions given.  

3.  Provide the Veteran with VCAA notice 
required under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) to inform the Veteran of 
the amended regulation 38 C.F.R. § 3.304(f).  
The Veteran should also be provided with a 
PTSD stressor questionnaire and requested to 
complete the form providing as many details 
as possible.  He should be requested to 
specify, to the extent possible, the month 
and year or period of three months that the 
stressors occurred.  It should be indicated 
to the Veteran that the more precise the 
information he offers, the better the chances 
of confirming that the alleged stressors 
occurred.

4.  Thereafter, the AMC/RO should undertake 
necessary action to attempt to verify the 
occurrence of the Veteran's alleged in-
service stressors related to PTSD.  Namely:

a.	While onboard the USS Edwards a 
fellow service member by the last 
name of Howell died in the Veteran's 
arms as a result of a fire sometime 
in the middle of the year 1980;
b.	The Veteran feared being killed by an 
enemy submarine while his ship was in 
the Okhotsk Sea;
c.	The Veteran feared exposure to 
phosphene gas which "will kill you 
very quickly" when he was welding in 
service;
d.	The Veteran has nightmares about 
nuclear, biological and chemical 
warfare training while stationed in 
Treasure Island which required 
testing masks in tear gas chambers; 
and 
e.	Seeing American F-16s flying very 
close to his ship made him fearful 
they would hit the ship which would 
be "cracked in half."

All actions taken must be documented in the 
record.

5.  The RO/AMC should afford the Veteran a VA 
psychiatric examination to determine whether 
he suffers from a current psychiatric 
disability, including PTSD or anxiety, that 
is related to service.  The AMC/RO is to 
provide the examiner with a list of confirmed 
stressors.  The claims folder and a copy of 
this remand must be made available to the 
examiner in connection with the examination.  
The examiner should express an opinion 
regarding whether any currently diagnosed 
psychiatric disability is at least as likely 
as not related to service, including any 
confirmed in-service stressor.  The examiner 
must explain the rationale for all opinions 
given.  

6.  Upon completion of the above, 
readjudicate the issues on appeal, to include 
consideration of the amended PTSD regulations 
at 38 C.F.R. § 3.304 .  If any of the 
benefits sought on appeal remain denied, the 
Veteran should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond. 
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


